Citation Nr: 1616863	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-22 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran appealed the portion of the April 2009 rating decision that denied service connection for a bilateral hearing loss disability.  He also appealed an April 2010 rating decision that granted service connection for tinnitus with respect to the 10 percent disability rating assigned, effective December 23, 2008.  

In October 2013, the Veteran filed a VA Form 21-22 appointing the Tennessee Department of Veterans Affairs as his representative.  This designation served to revoke the Veteran's previous appointment, in July 2009, of the American Legion as his representative.  Accordingly, a January 2015 statement submitted by the American Legion, on behalf of the Veteran, and which explicitly made "no additional argument," does not bear on the outcome of the Board's determination.  

In the March 2015 decision, the Board denied the Veteran's claim for a higher rating for service-connected tinnitus, and remanded the claim seeking service connection for bilateral hearing loss for additional development.  This claim has since been returned to the Board. 


FINDING OF FACT

The Veteran's current bilateral hearing loss disability had onset during his active service.  





CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the present appeal, the Veteran contends that he developed bilateral hearing loss due to exposure to acoustic trauma while serving in the military.  Specifically, the Veteran contends that he was exposed to extreme noises and sounds produced by mortar explosions and gunfire while serving as an infantryman in service.  In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  Because the Board is granting the benefit sought, a discussion as to whether VA met its duties to notify and assist the Veteran in substantiating his claim is not necessary at this time.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

VA specifically defines a hearing loss disability in terms of audiological testing.  See 38 C.F.R. § 3.385.  Results from a March 2010 audiological examination establish that the Veteran has a current bilateral hearing loss disability that satisfies the criteria under 38 C.F.R. § 3.385 (2015).  The current disability element is therefore met.

Turning to the second element required for service connection, the Board notes that the Veteran's military occupational specialty (MOS) was that of Indirect Fire Infantryman which has a high probability for hazardous noise exposure.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" probability of exposure to hazardous noise, exposure to such noise will be accepted for purposes of establishing the in-service event.).  As such, the Board finds the Veteran's account of noise exposure in service to be credible as it is consistent with his MOS.  

In his April 1982 medical history report, the Veteran reported a history of hearing loss, and attributed his loss of hearing to his exposure to the extreme noises and sounds produced by mortar fire.  

During a VA audiological consultation, dated in August 2008, the Veteran explained that he served in a mortar unit for eighteen months during his period of service in the U.S. Army, and recalled one particular night in which the noises produced from a 107 mm mortar round explosion were so great, that his hearing was diminished following this incident.  At his March 2010 VA examination, the Veteran stated that he began experiencing difficulty hearing after his exposure to 10 rounds of mortar gunfire in service.  

The Veteran is competent to report when he began experiencing hearing loss and he is competent to report whether he has had hearing loss present since he first experienced his symptoms.  The record does not show that the Veteran is inaccurate or not credible as to his reports. 

The Board has considered the March 2010 and November 2015 VA audiologists' opinions that the Veteran's current hearing loss is not due to his in-service noise exposure as well as their rationale for their opinions.  Weighing the Veteran's reports of the onset of his symptoms, his report from 1982, and his report of his symptom history since onset, against the examiner's opinions, the Board finds that the favorable and unfavorable evidence on the in-service and nexus elements are in relative equipoise.  The favorable evidence is sufficient to find that the nexus and in-service element have been met.  In such cases, the Veteran has met his evidentiary burden and the nexus and in-service elements are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As all three elements of service connection for bilateral hearing loss are met, the appeal must be granted.  



ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


